NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1671-15T1


JOSEPH M. PALLIPURATH,

        Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

        Respondent.

________________________________


              Submitted May 23, 2017 – Decided August 3, 2017

              Before Judges Yannotti and Sapp-Peterson.

              On appeal from the New Jersey Department of
              Corrections.

              Joseph M. Pallipurath, appellant pro se.

              Christopher S. Porrino, Attorney               General,
              attorney for respondent (Lisa A.               Puglisi,
              Assistant Attorney General, of                 counsel;
              Christopher C. Josephson, Deputy               Attorney
              General, on the brief).


PER CURIAM
      Pro se appellant, Joseph M. Pallipurath, is an inmate at New

Jersey State Prison, serving a life sentence with a 144-year period

of parole ineligibility, arising out of his conviction for two

murders and a third shooting that left the victim partially

paralyzed.      He    appeals    from    a   final    agency   decision   by   the

Department of Corrections (DOC), denying his request to be provided

out-of-state legal reference materials from the states of Georgia

and   California.        Appellant      resided      in   California   prior     to

committing the offenses in New Jersey.               He fled to Georgia one day

after committing the crimes.

      Appellant submitted an inmate request form stating that he

needed out-of-state materials in order to "effectively litigate"

his New Jersey convictions.             However, he did not provide more

details regarding the request.           The prison administration advised

him that a meeting would be held, and in preparation for the

meeting, he was to produce all documents supporting his request.

Rather   than        submit     the     supporting        documents,   appellant

administratively appealed the DOC's initial response, stating that

his "request for legal research was incomplete and other issues

were unaddressed."      Receiving no further response, appellant filed

an appeal of alleged agency inaction.

      The prison administrator advised appellant that his "request

require[d] in[-]depth legal research on out of state reference

                                         2                                A-1671-15T1
material.    The Education Department does not have access to this

material."   The present appeal followed.

     On appeal, appellant contends the decision denying his right

to access out-of-state legal reference materials was arbitrarily,

capriciously, and unreasonably denied.          He additionally contends

the denial was in retaliation for an earlier grievance he filed

related to his request to obtain out-of-state-legal reference

materials.

     An   inmate's   entitlement   to   legal   reference   materials   is

undergirded by a "fundamental constitutional right of access to

the courts [that] requires prison authorities to assist in the

preparation and filing of meaningful legal papers by providing

prisoners with adequate law libraries or adequate assistance from

persons trained in the law."       Lewis v. Casey, 518 U.S. 343, 346,

116 S. Ct. 2174, 2177, 135 L. Ed. 2d 606, 614 (1996) (quoting

Bounds v. Smith, 430 U.S. 817, 828, 97 S. Ct. 1491, 1498, 52 L.

Ed. 2d 72, 83 (1977)); N.J.A.C. 10A:6-2.1.          However, "prison law

libraries and legal assistance programs are not ends in themselves,

but only the means for ensuring 'a reasonably adequate opportunity

to present claimed violations of fundamental constitutional rights

to the courts.'"     Lewis, supra, 518 U.S. at 351, 116 S. Ct. at

2180, 135 L. Ed. 2d at 617-18 (quoting Bounds, supra, 430 U.S. at

825, 97 S. Ct. at 1496, 52 L. Ed. 2d at 81).

                                    3                            A-1671-15T1
      Thus, access to legal materials, by implication, is intended

to assist an inmate challenge a judgment or challenge conditions

of confinement. Monroe v. Beard, 536 F.3d 198, 205 (3d Cir. 2008).

Furthermore, a prisoner "must show (1) that [he has] suffered an

'actual     injury'    --    that     [he]    lost       a     chance   to     pursue    a

'nonfrivolous' or 'arguable' underlying claim; and (2) that [he

has] no other 'remedy that may be awarded as recompense' for the

lost claim other than in the present denial of access suit." Ibid.

      The     scope   of    our     review    of     a       final   decision     of    an

administrative agency is strictly limited to four inquiries:

            (1) whether the agency's decision offends the
            State or Federal Constitution; (2) whether the
            agency's action violates the record express
            or implied legislative policies; (3) whether
            the record contains substantial evidence to
            support the findings on which the agency based
            its action; and (4) whether, in applying the
            legislative policies to the facts, the agency
            clearly erred in reaching a conclusion that
            could not reasonably have been made on showing
            of the relevant factors.

              [George Harms Constr. Co. v.                      N.J.    Tpk.
            Auth., 137 N.J. 8, 27 (1994).]

       "We cannot substitute our judgment for that of the agency

where its findings are supported by substantial credible evidence

in the record."       Johnson v. Dep't of Corr., 375 N.J. Super. 347,

352   (App.    Div.   2005)       (citation    omitted).             "The    burden     of

demonstrating that the agency action was arbitrary, capricious or


                                         4                                       A-1671-15T1
unreasonable rests on the [party] challenging the administrative

action."      In re Arenas, 385 N.J. Super. 440, 443-44 (App. Div.),

certif. denied, 188 N.J. 219 (2006).

       Appellant    has   not    satisfied       the       requisite   standards        for

relief.       Although    appellant        claims          certain   legal    reference

materials     are   needed      to   support         his    application      for     post-

conviction relief and a claim of ineffective assistance of counsel,

he provides no specific facts explaining the relevancy of these

out-of-state materials to these claims.                    Consequently, we conclude

that    the    DOC's   decision      was       not    arbitrary,       capricious         or

unreasonable.

       Finally, appellant additionally challenges the DOC's policy

regarding access to the prison law library, the inadequacy of

those facilities, and the amount of those fees, which he contends

are excessive.      The notice of appeal was limited to the denial of

his request for legal research materials.                      We therefore decline

to consider the additional challenges raised, which we conclude

are beyond the scope of this appeal.                        See Belmont Condominium

Ass'n, Inc. v. Geibel, 432 N.J. Super. 52, 98 (App. Div. 2013).

       Affirmed.




                                           5                                       A-1671-15T1